1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,          )   2:19-po-00199-KJN
                                        )
12                      Plaintiff,      )   ORDER TO DISMISS WITH PREJUDICE
                                        )
13         v.                           )
                                        )   DATE: August 13, 2019
14   BRIDGETT M. SLUDER,                )   TIME: 9:00 a.m.
                                        )   JUDGE: Hon. Kendall J. Newman
15                      Defendant.      )
                                        )
16                                      )
                                        )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:19-po-00199-KJN with

20   prejudice is GRANTED.

21

22   IT IS SO ORDERED.

23   Dated: August 7, 2019

24

25

26
27

28

29

30   ORDER TO DISMISS WITH PREJUDICE         1            U.S. v. BRIDGETT M. SLUDER
